Broyles, C. J.
1. “ In an indictment under the Penal Code, § 329, which declares: ‘ If any person, informing or prosecuting under pretense of any penal law, shall compound with the offender, or direct the suit or information to be discontinued, unless it be by leave of the court where the same is pending, he shall be guilty of a misdemeanor, ’ it is not necessary to allege the essential elements of the pretended offense. ”
2. “ Evidence that the defendant caused one to be arrested by an officer under pretense of his having committed an offense, and compounded with such person for a consideration without any proceeding in court, is insufficient to support a conviction under the statute quoted in the preceding note.” Sheppard v. State (this case), 151 Ga. (105 S. E. 601).
3. Under these rulings, the court did not err in overruling the demurrer to the indictment; but the court did err in overruling the motion for a new trial, since the verdict was unauthorized by the evidence. The case being controlled by this ruling, it is unnecessary to consider the amendment to the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.